Citation Nr: 1015700	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-38 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 10, 
2003 for bipolar disorder and posttraumatic stress disorder 
(PTSD), to include the question of whether there was clear 
and unmistakable error (CUE) in prior rating actions in 
February 1967 and October 2003 that warrants entitlement to 
an earlier effective date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

This case has a long procedural history.  The Veteran 
initially filed for service connection for a psychological 
disorder, adjudicated as passive aggressive personality 
disorder, in November 1966.  He was denied service connection 
for this disorder in a February 1967 rating decision.  In 
July 2002, the Veteran filed to reopen a claim for 
compensation and pension.  Specifically, he filed for non-
service connected pension due to bipolar disorder and a 
separate claim for service connection for a back disorder.  
His claim for nonservice-connected pension due to bipolar 
disorder was granted in December 2002.  In a separate January 
2003 rating decision, the RO addressed his service connection 
claim for a low back disorder.  

In February 2003, the Veteran filed an informal claim for 
service connection for a psychological disorder, 
characterized as bipolar disorder and PTSD.  His claim for 
service connection was granted in October 2003 with an 
initial disability rating of 70 percent, effective from 
February 10, 2003.  The Veteran did not appeal this rating 
decision.  In December 2006, the Veteran filed a claim for an 
effective date earlier than February 10, 2003 for the grant 
of service connection for bipolar disorder and PTSD.  The RO 
denied his claim in a March 2007 rating decision.  In a May 
2007 statement submitted by the Veteran's representative, the 
Veteran alleges that the RO made a clear and unmistakable 
error (CUE) in the original denial for service connection for 
a psychological disorder in February 1967.  

As support for his claim, the Veteran testified at a hearing 
at the RO in December 2009 before the undersigned Acting 
Veterans Law Judge (AVLJ) of the Board, also commonly 
referred to as a Travel Board hearing.  During the Board 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider the evidence.  
38 C.F.R. §§ 20.800, 20.1304 (2009).  Furthermore, at the 
hearing, the Veteran reiterated his allegations of CUE in the 
February 1967 rating decision, which found that the Veteran's 
psychological disorder pre-existed service and was not 
aggravated during his time in the military, for failure to 
consider in-service stressful events.  He also alleged CUE in 
the October 2003 rating decision because the RO failed to 
consider the issue of service connection for bipolar disorder 
and PTSD.  Specifically, the Veteran contends that his July 
2002 claim for service connection for a back disorder and 
nonservice-connected pension for bipolar disorder and PTSD 
was intended to be two claims for service connection.  
Further, the Veteran contends that the RO should have 
adjudicated his claim for nonservice-connected pension for 
bipolar disorder with the service connection claim for a back 
disorder in the October 2003 rating decision.  Failure to do 
so, the Veteran argues, constitutes CUE. 

Importantly, in a statement received in December 2006, the 
Veteran indicated that he did not agree with the effective 
date assigned by the RO in the October 2003 rating decision, 
which granted service connection and assigned a 70 percent 
rating for bipolar disorder and PTSD, effective February 10, 
2003.  In March 2007, the RO ultimately adjudicated his 
freestanding effective date claim, characterized as a claim 
to reopen an earlier effective date claim on the basis of 
CUE.  


FINDINGS OF FACT

1.  In a February 1967 rating decision, the RO originally 
denied a claim for service connection for a psychological 
disorder, adjudicated as passive aggressive personality 
disorder.  The Veteran did not appeal that decision and it 
became final.  

2.  In July 2002, the Veteran filed a claim for service 
connection for a low back disorder and a claim for 
nonservice-connected pension for bipolar disorder.  The claim 
for nonservice-connected pension was granted in December 
2002.

3.  In February 2003, the Veteran filed an informal claim for 
service connection for bipolar disorder and PTSD, which was 
subsequently granted in October 2003, with an initial 
disability rating of 70 percent and an effective date of 
February 10, 2003.  The Veteran did not appeal either the 
initial disability rating or the effective date of this claim 
and it became final.

4.  In a statement received in December 2006, the Veteran 
indicated that he disagreed with the effective date assigned 
for his service-connected bipolar disorder and PTSD.  

5.  In a statement dated in May 2007, the Veteran alleged CUE 
in the February 1967 rating decision for failure to consider 
the in-service occurrence of a stressful event.  Thus, the 
Veteran asserts CUE with respect to the February 1967 rating 
decision's weighing of then-existing evidence, and a 
disagreement with how VA evaluated the facts is inadequate to 
raise the claim of CUE.  

6.  He also alleged CUE in the October 2003 rating decision 
on the basis that he should have received service connection 
for bipolar disorder in the January 2003 rating decision, 
which adjudicated his July 2002 claim for service connection 
for a back disorder.  However, the Veteran did not file a 
claim for service connection for bipolar disorder until 
February 2003, as the July 2002 claim was characterized as a 
claim for non-service connected pension.  

7.  The Veteran's December 2006 statement constitutes a 
freestanding claim for an earlier effective date, which is 
barred as a matter of law.





CONCLUSIONS OF LAW

1.  The October 2003 rating decision that granted service 
connection for bipolar disorder and PTSD, and assigned a 70 
percent rating, effective February 10, 2003, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The Veteran's free standing claim of entitlement to an 
effective date earlier than February 10, 2003, for the grant 
of service connection and assignment of a 70 percent rating 
for bipolar disorder and PTSD, is dismissed.  38 U.S.C.A. § 
7266 (West 2002); 38 C.F.R. §§ 20.1103 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

3.  The February 1967 rating decision, which found that the 
Veteran's psychological disorder pre-existed service and was 
not aggravated during his time in the military, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.105 (2009).  

4.  The October 2003 rating decision, which granted service 
connection for bipolar disorder and PTSD, and assigned an 
effective date of February 10, 2003, based on the Veteran's 
claim to reopen, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).

With regard to the Veteran's claim for an earlier effective 
date, in light of the Rudd decision and the dismissal of the 
appeal, the Veteran's argument concerning the inadequacy of 
notice under the VCAA, or any other VCAA concerns, are moot, 
and the Board need not address them.  See DiCarlo v. 
Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  The VCAA also does not 
apply to claims of CUE in prior final decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Thus, VCAA notice is not applicable.  As such, no further 
action is required pursuant to the VCAA for any of the matter 
on appeal.




II.  Analysis--Earlier Effective Date Claim, to include the 
Issue of Whether there was CUE in a Prior Rating Decision

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.

Here, the Veteran maintains that the grant of service 
connection for bipolar disorder and PTSD, and the assignment 
of a 70 percent disability rating in conjunction therewith, 
should be made effective the date that he filed his original 
claim for service connection in November 1966, or when he was 
originally diagnosed with bipolar disorder in 1999.

By way of history, the RO originally denied service 
connection for a psychological disorder, adjudicated as 
passive aggressive personality disorder, in a February 1967 
rating decision.  The Veteran did not appeal that decision 
and it became final.  The Veteran filed a subsequent request 
for nonservice-connected pension for bipolar disorder in July 
2002, which was granted in December 2002.  In an informal 
claim for service connection for bipolar disorder and PTSD, 
received in February 2003, the Veteran sought to reopen his 
claim for service connection for a psychological disorder.  
The RO granted service connection in an October 2003 rating 
decision, and assigned a 70 percent rating for bipolar 
disorder and PTSD, effective February 10, 2003.

The Veteran thereafter had one year to file a notice of 
disagreement as to the effective date assigned.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 20.302 (2009).  When he 
failed to submit a timely disagreement with the unappealed 
October 2003 rating decision, it became final as to the 
establishment of an effective date of February 10, 1003, for 
the award of a 70 percent rating for bipolar disorder and 
PTSD.  38 C.F.R. § 20.1103 (2009).

However, the first suggestion of any disagreement with the 
effective date was his December 2006 statement, when he 
indicated that he wanted the 70 percent rating to begin back 
in 1965, when he originally filed his claim.  For 
clarification, the Veteran's claim was originally filed in 
1966.  These documents, however, were submitted after the 
time period for filing a notice of disagreement had expired 
and cannot serve as a valid notice of disagreement as to that 
issue.

In short, if the Veteran believed that the effective date for 
a 70 percent rating for bipolar disorder and PTSD assigned by 
the October 2003 rating decision was incorrect, his proper 
recourse was to file a notice of disagreement regarding 
effective date within one year of being notified of the RO's 
decision.  Because he did not do this, the October 2003 
rating decision became final.

The Board notes that the RO developed this matter on its 
merits rather than dismissing it due to untimely filing.  
There was some confusion at the time concerning whether 
earlier effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA 
regulations.  Any such confusion has, however, been 
dissipated via the decision of the Court in Rudd.  In that 
decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final.  See 
Rudd, 20 Vet. App. at 300.  The Court further indicated that 
because "there is no proper claim in this case," the matter 
was dismissed.  

The Board recognizes the Veteran's December 2006 statement, 
and the RO's March 2007 rating decision, December 2007 
statement of the case and January 2009 supplemental statement 
of the case, characterize his issue as an application to 
"reopen" his claim for an earlier effective date for grant of 
service connection for bipolar disorder and PTSD.  However, 
as stated above, there can be no freestanding claim for an 
earlier effective date.

Moreover, in Leonard v. Nicholson, the Court determined that, 
even when a Veteran has a claim to reopen, "he cannot obtain 
an effective date earlier than the reopened claim's 
application date."  Leonard v. Nicholson, 405 F.3d 1333, 
1336-37 (Fed. Cir., 2005) (indicating that "no matter how 
[the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").  In this 
instance, the Veteran's claim for service connection for 
bipolar disorder and PTSD was received in February 2003.  
Prior to that, the Veteran filed a claim for nonservice-
connected pension in July 2002.  A claim for compensation and 
a claim for pension are not interchangeable, as is the case 
with a claim by a surviving spouse for death pension and a 
claim for dependency and indemnity compensation.  See 
Isenhart v. Derwinski, 3 Vet.App.177 (1992)(holding that a 
claim by a surviving spouse for death pension shall be 
considered a claim for dependency and indemnity compensation 
and does not allow the appellant to make an election).  This 
is further evidenced by the fact that the Veteran also filed 
a claim of service connection for a back disorder, which was 
properly adjudicated and not appealed, at the same time as 
his claim for nonservice-connected pension for bipolar 
disorder.  

Therefore, following the legal standards set forth Leonard, 
even if the Veteran's claim constituted an application to 
"reopen" a previous claim, he would not be entitled to an 
earlier effective date because his claim to "reopen" would 
have been received subsequent to the effective date assigned.  
As such, the only means of receiving an effective date 
earlier than February 10, 2003 is to establish CUE on the 
part of the RO in either the February 1967 or October 2003 
rating decisions.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

As stated by the Court, for CUE to exist: (1) either the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate 
to raise the claim of clear and unmistakable error.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  Moreover, a failure on the part of 
the RO to fulfill its statutory duty to assist the Veteran 
with the development of facts pertinent to a claim does not 
constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also held that in order to be 
CUE, the error must be of a type that is outcome-
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

As stated, the Veteran has alleged CUE in the February 1967 
rating decision's denial of his claim for service connection 
for a psychological disorder, adjudicated as passive 
aggressive personality disorder.  He claims that the RO 
failed to consider the occurrence of in-service events such 
as the "acid shower and burns that he received by criminal 
elements in the military."  See Written statement from 
representative, May 2007.  Thus, the Veteran asserts CUE with 
respect to the February 1967 rating decision's weighing of 
then-existing evidence.  

The Board does not find that the denial of service connection 
in the February 1967 rating decision, constituted CUE.  
First, as noted above, a disagreement with how VA evaluated 
the facts is inadequate to raise the claim of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  The rating decision's 
denial was also based on the fact that the evidence of record 
showed the Veteran had psychological disorders prior to his 
military service and that aggravation of this pre-existing 
disorder was not proven.  

Similarly, the Veteran claims the October 2003 rating 
decision, which granted service connection for bipolar 
disorder and PTSD, erred in assigning an effective date of 
February 10, 2003, which was the date the claim was filed.  
Specifically, he states that the claim filed in July 2002, 
which was a claim for nonservice-connected pension for 
bipolar disorder, was intended to be his claim for service 
connection.  And to that effect, the diagnosis of bipolar 
disorder from 1999 is the date which should be used as the 
effective date.  The effective date for a grant of service 
connection is the day following the date of separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service.  
Otherwise, it is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).38 C.F.R. § 
3.400(o)(2) (2009).  Here, the Veteran submitted a claim for 
service connection in February 2003.  Before that time, the 
Veteran filed a claim for pension.  As mentioned, a claim for 
nonservice-connected pension is not interchangeable with a 
claim for compensation, and the Board can find no alternative 
basis to conclude that the October 2003 rating decision 
contained CUE.  Thus, the date of receipt of claim was the 
appropriate effective date and there was no CUE in the 
assignation of the February 10, 2003 effective date.  38 
C.F.R. § 3.105(a) (2009).

Although sympathetic to his claim, to the extent that the 
Veteran attempted to raise a freestanding earlier effective 
date claim in his statement from December 2006, and based on 
the procedural history of this case, particularly in light of 
Rudd, the Board has no alternative but to dismiss the appeal 
as to this issue.  See VAOPGCPREC 9-99 (indicating that the 
Board may dismiss any appeal which is not timely filed).  As 
the Board has further determined that the rating decisions of 
February 1967 and October 2003 were not clearly and 
unmistakably erroneous, these claims are denied.


ORDER

The claim of entitlement to an effective date earlier than 
February 10, 2003, for the grant of service connection and 
assignment of a 70 percent rating for bipolar disorder and 
PTSD, is dismissed.

The claim of CUE in the February 1967 rating action for 
failing to grant service connection for a psychiatric 
disorder is denied.  

The claim of CUE in the October 2003 rating action for 
assigning an effective date of February 10, 2003, for the 
grant of service connection for bipolar disorder and PTSD, is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


